Per Curiam.

The contract herein involved for the hiring of a coin-operated phonograph comes within the purview of section 399 of the General Business Law. The automatic renewal clause was rendered inoperative by reason of plaintiff’s failure to give the notice required by this section. (See Melodies, Inc. v. La Pierre, 4 A D 2d 982; Peerless Towel Supply Co. v. Triton Press, 3 A D 2d 249; Archer v. Equitable Life Assur. Soc., 218 N. Y. 18; Matter of New York Post v. Liebowitz, 2 N Y 2d 677.)
The order granting plaintiff’s motion for summary judgment should be unanimously reversed on the law, with $10 costs, and motion denied. Order denying defendant’s motion for summary judgment unanimously reversed on the law, without costs, and motion granted.
Concur — Pette, Di Giovanna and Benjamin, JJ.
Order reversed, etc.